           Case 2:20-cv-03033-CFK Document 33 Filed 02/17/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZAGAFEN BALA, LLC,                            :     CIVIL ACTION
VK TAVERN, LLC,                               :
VINTAGE KOSHER, LLC,                          :
REAL FRESH, INC.,                             :
individually and on behalf                    :
of all others similarly                       :
situated,                                     :
                                              :
               Plaintiffs,                    :
                                              :
      v.                                      :     No. 20-3033
                                              :
TWIN CITY FIRE INSURANCE                      :
COMPANY,                                      :
        Defendant.                            :

                                 Memorandum Opinion

      Plaintiffs ask the Court to set aside or amend its judgment (ECF Nos. 30 and

31) so they can amend their complaint to plead that Plaintiffs reasonably expected

their COVID-19-related business losses to be covered under their insurance

policies with the Defendant. However, Plaintiffs have not satisfied the

requirements of either Federal Rule of Civil Procedure 60(b) or 59(e).

      Federal Rule of Civil Procedure 60(b) provides that the court may relieve a

party from a final judgment in the case of (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence; (3) fraud; (4) the judgment is

void; (5) the judgment has been satisfied…; or (6) “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b). The Court finds that none of these grounds are
                                          1
        Case 2:20-cv-03033-CFK Document 33 Filed 02/17/21 Page 2 of 3




applicable here. Furthermore, the additional facts Plaintiffs propose to plead are

conclusory statements that would not change the Court’s prior analysis, and so

cannot warrant relief from the judgment. The Court addressed Plaintiffs’ claim that

the “reasonable expectations” doctrine supports their interpretation of the Policy

and found that there was no reasonable expectation of coverage under the

circumstances that could overcome the unambiguous language of the policy. The

proposed additional pleadings would not change that. Thus, relief is not justified

under Rule 60(b).

      A Rule 59(e) motion provides for amending or altering a final judgment on

one of three grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error of law or prevent

manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194,

1218 (3d Cir. 1995). None of these circumstances is present here either. Plaintiffs

cite recent decisions in the Eastern District of Pennsylvania addressing

substantially similar business interruption policies and finding that the reasonable

expectations of the insured may apply. ECF No. 32-3 at 4-5. However, these cases

do not represent a change in controlling law or evidence of a clear error of law

from this Court. Motions for reconsideration should be granted sparing in the

interests of finality and conservation of scarce judicial resources. Pennsylvania Ins.




                                          2
        Case 2:20-cv-03033-CFK Document 33 Filed 02/17/21 Page 3 of 3




Guar. Ass’n v. Trabosh, 812 F. Supp. 522, 524 (E.D. Pa. 1992). Reconsideration is

not appropriate in this case.



Date: February 17, 2021                        By the Court:

                                               /s/ Chad F. Kenney
                                               Chad F. Kenney




                                        3
